NO. 12-14-00237-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

TEXAS DEPARTMENT OF PUBLIC                                  §   APPEAL FROM THE
SAFETY,
APPELLANT
                                                            §   COUNTY COURT
V.

MILTON WYLIE,
APPELLEE                                                    §   UPSHUR COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         The Texas Department of Public Safety, Appellant, and Milton Wylie, Appellee, have
filed an agreed motion to dismiss this appeal. In their motion, the parties state that they have
reached an agreement regarding the issues in the appeal. According to the motion, the parties
have agreed that (1) Appellant will dismiss this appeal; (2) Appellee will withdraw his initial
appeal of Appellant’s denial of his application for renewal of a concealed handgun license
(CHL); (3) Appellee will not apply for a CHL until on or after December 8, 2015, provided that
he meets the criteria at the time of his application, and (4) this court should render judgment
effectuating the parties’ agreement. See TEX. R. APP. P. 42.1(a)(2)(A).
         We grant the agreed motion to dismiss. We render judgment effectuating the parties’
settlement agreement, and dismiss the appeal. In accordance with the agreement of the parties,
costs on appeal are taxed against the party incurring them. See TEX. R. APP. P. 42.1(d).
Opinion delivered October 30, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         OCTOBER 30, 2014


                                         NO. 12-14-00237-CV


                       TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                    Appellant
                                       V.
                                 MILTON WYLIE,
                                    Appellee


                                    Appeal from the County Court
                        of Upshur County, Texas (Tr.Ct.No. 14-CV-9287)

                       THIS CAUSE came to be heard on the appellate record and the joint
motion of the parties to dismiss the appeal herein for the reason that they have reached an
agreement to compromise and settle their differences, and for this Court to render judgment
effectuating the parties’ settlement agreement. Having heard and considered said motion, this
Court is of the opinion the same should be granted.
                       It is therefore ORDERED, ADJUDGED and DECREED by this Court that
judgment is hereby rendered effectuating the parties’ settlement agreement and that this appeal
be, and the same is, hereby dismissed; all costs on appeal are taxed against the party incurring
them; and that this decision be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle. J.